Citation Nr: 0533695	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-16 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945, including honorable combat service during 
World War II.  The veteran also had honorable service during 
the Korean conflict from August 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran developed degenerative disc disease of the 
cervical spine as a result of an inservice injury to his 
neck.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine was incurred 
as a consequence of active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA) were examined and the Board finds that VA has 
substantially satisfied the duties to notify and assist, as 
required by the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the favorable nature of the 
Board's decision.

The veteran asserts that he injured his neck in a fall during 
combat service in World War II.  He credibly testified before 
both a Decision Review Officer and the Board that he did not 
receive treatment for his neck injury during service, but 
that the injury was sustained in the same fall in which he 
injured his lumbar spine.  The veteran was granted service 
connection for a lumbar spine disability in February 1946.

Service medical records do not show treatment for a neck 
injury.  The veteran's service discharge examination report 
dated in November 1945 only reflects complaints of back 
trouble.  Post-service treatment records show complaints of 
neck pain and clinical findings of degenerative disc disease 
at a number of levels in the cervical spine.  Upon VA 
examination in June 2002, the examiner specifically stated 
that the veteran's in-service injury was not the only factor 
in the development of degenerative disc disease in the 
cervical spine, but that it certainly was a contributing 
factor to the current neck problems.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
the case of any veteran who engaged in combat with the enemy 
in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign or expedition, VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with 
the circumstances, conditions or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
when considering the veteran's honorable combat service and 
the fact that he injured his back during service and 
complained of back trouble upon discharge in 1945, it is 
plausible that he also injured his neck as described.  
Because the veteran served during combat and his testimony 
with respect to the neck injury is consistent with the other 
evidence of record, the Board will resolve all reasonable 
doubt in favor of the veteran and accept his testimony as 
proof of that injury.  Thus, when considering the medical 
opinion that the described in-service injury was a 
contributing factor to the current neck problems, the Board 
finds that the currently diagnosed degenerative disc disease 
of the cervical spine began as a consequence of active 
service.  Accordingly, service connection for the veteran's 
neck disability is granted.
`

ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


